 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. J. Ross Logistics,Inc.andMiguel Santiago. Case22-CA-1420930 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 10 November 1986 Administrative LawJudge Edwin H. Bennett issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, A. J. RossLogistics, Inc.,Keasbey, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent contends that the judge's conduct at the hearing, in-terpretation of the evidence,and his credibility findings showed bias andprejudice against the Respondent.On examination of the judge's decisionand the entire record,we are satisfied that the contentions of the Re-spondent in this regard are without merit.The Respondent's request to reopen the record is denied as lacking inmerit.Gary A. Carlson, Esq.,for the General Counsel.Thomas F.X. Foley, Esq. (Foley, Shelly & Neimann),forthe Respondent.DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. On14 January 1986 an unfair labor practice charge was filedby Miguel Santiago against A. J. Ross Logistics, Inc.(Respondent or Company). On 27 February 1986 a com-plaint and notice of hearing was issued alleging, interalia, that Respondent had discharged Santiago and An-selmo Larquin in January 1986 because of their activitieson behalf of United Steelworkers of America, DistrictNo. 9 (Union), thereby violating Section 8(a)(3) of theAct.Additionally, the complaint alleged several in-stances of independent violations of Section 8(a)(1) of theAct. Respondent denies that it violated the Act in anyrespect. The hearing on these charges was conducted inNewark, New Jersey, on 14 May 1986.1On the entire record, including my observation- of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is located on a site of approximately 40acres inKeasbey, New Jersey, where itis engaged in thefabrication,storage,sale,and distribution of structualsteel components for use inthe construction industry, in-cluding the fabrication and sale of rebars, which are steelbars used for reinforcing concrete. It has revenues ofseveral milliondollars a year, of which amount,in excessof $50,000 is derived from the sale of its products direct-ly to places located outside the State of New Jersey. Re-spondentadmits,and I find, that it is an employer en-gaged in commercewithin themeaning ofSection 2(2),(6), and (7) of the Act. Respondentalso admits, and Ifind, that the Union is a labororganizationwithin themeaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent began in business in 1975 and has grownsteadily under the direction and control of its Presidentand Chairman of the Board, Thomas Petrizzo. Petrizzo,who characterized himself -as a "hands-on" executive,plays an active role in the day-to-day operations andmanagement of the Company. Respondent's prospectusstates: "The business of the Company is greatly depend-ent on the active participation of" Petrizzo. He workslong hours six days a week, at times arriving as early as4 a.m., and is thoroughly familiar with every phase ofthe business.He personally has guaranteed $6 millionworth of Company indebtedness and manifests his con-cern for the Company by overseeing its operations, per-forming manual labor,and regularly consulting with allthe managers.He tours the facility almost daily at which time hetalks to the employees and observes work performance.He is particularly concerned with having "positive atti-tudes" among his employees and employs a secret intelli-gence system in order to detect "negative attitudes." Al-though he declined to specify all of the methods he em-ploys to achieve this objective, his testimony left nodoubt that he is constantly aware not only of the produc-tion operations but of employees concerns and attitudestowards the job.Petrizzo's chief assistant isRonnie Ferrer, who hasbeen with the Company since its inception having held avariety of positions. For the past 3 years he has been avice president whose duties place him in charge of theentire production facility. He is responsible for all receiv-1All dates hereinafter are in 1986 unless otherwise stated.283 NLRB No. 64 A. J. ROSS LOGISTICSing of new products and shipment of finished goods, aswell as.maintenance of the equipment and evaluation ofthe production process.Additionally,he plays a key roleas the liason between Petrizzo and the Spanish speakingemployees who constitute approximately 50 percent ofthe total work force of about 200 employees.Ferrer fre-quently accompanies Petrizzo on his daily tours of thefacility and serves as a Spanish translator for him.A major component of Respondent's operations is therebar division located in a 40,000 square foot buildingwith an adjacent lunchroom.That operation containstwo automatic machines for fabricating steel bars used toreinforce concrete.The division operates on two,8-hourshifts daily,employing from 20-30 employees per shift.The actual fabrication of the bars is done by computer-ized machinery operated by highly skilled employees. Inaddition,there are general laborers who are used toremove the bars, bundle them, tag them,and load themon the trucks. The two alleged discriminatees were em-ployed in this unskilled labor category on the day shift.The rebar division is headed by a vice president, HughBrady,and the supervisor on the day shift is LarryGreenough,both of whom admittedly are supervisorswithin the meaning of the Act.B. The Union ActivityDissatisfaction surfaced among the employees in Janu-ary, apparently as a result of the failure to receive ex-pected raises the previous Christmas.Brady acknowl-edged that this disappointment could have contributed tothe development of negative attitudes among the em-ployees. In any event,Santiago felt that he was not beingtreated fairly and contacted a representative of theUnion, a choice he decided on because the Union hadrepresented employees where Santiago previously hadworked in 1984. As a result,a union representative,Morton,met with Santiago,and his wife Gloria, at theirhome on the evening of 9 January.Morton gave himabout 200 authorization cards for distribution among hiscoworkers to solicit their support for the Union.The credited testimony of Santiago and Larquin estab-lishes that on 10 January they arrived at the plant at ap-proximately 6 a.m., about 45 minutes prior to theirnormal starting time. Larquin generally traveled withSantiago to and from work in Santiago's automobilewhich usually was driven by Gloria Santiago. The twomen were socially friendly,a fact known to-Ferrer andPetrizzo.Both employees stationed themselves In alocker room area'used both by rebar and yard employ-ees.With Larquin acting as lookout, .Santiago distributedcards to about 20 to 25 employees and received approxi-mately 15' signed cards in return.About 4 p.m., that same day,following his dischargeas described more fully below,Santiago and Larquin,who joined him on completion of his shift,distributedunion cards to employees arriving for the second shift.They continued this union solicitation outside the plantuntil about 5 p.m., during which time they distributedapproximately 20,to 30 additional cards, with several em-ployees signing them on the spot.The foregoing accountconstitutes the only significant union activity prior to the411two discharges in question and is based on the creditedtestimony of the two employees.C. The Discharge of SantiagoSantiago was hired by Ferrer in April 1984.He initial-lywas employed as a security guard until June 1984when he was transferred to work in the yard as an assist-ant to the hi-lo operator.In January 1985 he was trans-ferred to the rebar department where he performed gen-eral labor work until his discharge on 10 January. Hisduties in that department included such various tasks assweeping,throwing rods on the line, and loading- cutrods on to the truck.His immediate supervisor wasGreenough who in turn reported to Brady.In May 1985he received a raise to$6.50 an hour which remained hisrate of pay until his discharge.Although Ferrer asserted that Santiago had problemsas a security guard(sleeping'on the job) he concededthat he was an average employee.Both Ferrer and Pe-trizzo sought to portray Santiago as a less than adequaterebar employee as well but could describe only a singleincident to support their testimony.In July 1985 San-tiago,Larquin,and two other employees were fired byBrady for refusing to work overtime on a particular Sat-urday.Within days of that discharge,however, and - atthe request of Santiago and Larquin,Ferrer intercededwith Petrizzo on their behalf and the employees were re-instated.No other disciplinary action of any kind wasever taken against Santiago for any other reasonthroughout the period of his employment.Nor is thereany evidence that he was warned in any manner con-cerning his work performance.Furthermore, Santiagowas assigned crane operation on Saturdays when the tworegular operators normally did not work, despite the factthat Petrizzo described crane operation as a dangerousjob. Other duties performed by Santiago,such as flippingbars and loading trucks, also were described as danger-ous and it is clear that Respondent assigned these varioustasks to Santiago throughout his employment in the rebardepartment.Finally,although Respondent elicited testi-mony from many of its witnesses purporting to demon-strate that Santiago was a particularly slow,incompetent,or dangerous worker,the alleged reason for his dis-charge was not related to his job performance.As noted above,Santiago arrived early for work onFriday,10 January and together with Larquin distributedunion authorization cards to employees.Following thisactivity he clocked in and began his regularwork at 7a.m. About 10 a.m., Greenough called him aside and toldhim that he had heard there was an attempt to unionizethe plant and that because he was a friend of his he didnot want him to have problems. Santiago denied knowl-edge of any'union activity.Nevertheless,Greenough toldhim to talk 'to Petrizzo because"he's a good guy anddon't try to, 'get a union because that's not going to getyou anything."Santiago returned to work and althoughGreenough proceeded to transfer'him from job to job,Santiago credibly testified that he was under constant ob-servation by Brady. Greenough, who still is employed asa supervisor,did not testify,and therefore Santiago's tes-timony in this regard is credited and uncontroverted. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSantiago was discharged before the regular end of hisshift and before the end of the regular workweek whichruns from Monday through Saturday with payday thefollowing Thursday.According to Santiago's credited testimony, he wassweeping the floor-following the unloading of a truckwhen Petrizzo and Brady approached him about 3 p.m.Petrizzo told Santiago that he did not like him anymoreand when Santiago asked why Petrizzo said he did notlike- theway he was working and that he was fired.These few words were spoken in English and were un-derstood by Santiago.Santiago did not reply and imme-diately left-the building followed by,Petrizzo and Brady.Petrizzo told a-security guard that he did not want to seeSantiago at the plant again.Brady testified that since he had become vice presidentin charge of the rebar department in May 1985,and priorto Santiago'sdischarge,approximately seven employeeshad been fired.In each instance,Brady made the deci-sion to discharge the employee and communicated thataction to the employee.In not a single case,did Bradyconsult with Petrizzo in advance although in some of thecases he notified Petrizzo subsequently.All of these dis-charges were for poor work performance of one type oranother.The discharge of Santiago was unique in themanner in which it was made by Petrizzo and in the factthat neither Brady nor,Ferrer,had been informed of San-tiago's impending discharge.Neither of these corporateofficers,who normally would have at least been in-volved in, or advised of, such personnel action, had somuch as a suspicion that Petrizzo was contemplatingsuch step.Although noreason was communicated to Santiago atthe time of discharge,,Respondent asserts that it hadgood and compelling justification for the sudden dis-charge of Santiago.Petrizzo testified that his,reason forfiring Santiago in.,the manner described was that for sev-eralweeks Santiago had worked at a noticeably slowerpace and, more importantly,had been soliciting hisfellow employees to join,him in this slowdown cam-paign.However,Petrizzo,conceded that,although heknew of Santiago's slowdown tactics, he never warnedSantiago to cease such activity,nor had he told any ofhis supervisors,about his observations or instructed themto take measures to deter Santiago from this most seriousconduct. Petrizzo was insistent that the reason for firingSantiagowas the"slowdown" campaign he had beenurging on other employees. However,Petrizzo's testimo-ny is not supportedby-anyindependent evidence fromother workers who were the recipients of Santiago's al-leged slowdown activities nor is he supported by any ofthe supervisory staff or indeed by Respondent's formalresponse to the complaint.Thus,_Petrizzo's testimonial contentions are inconsist-entwith Respondent's opening statement asserting thatboth Santiago and Larquin were,fired for their refusal toperform specifically assigned work.Their discharges inJanuary,itwas alleged,were motivated by the same typeof conduct that resulted in their discharges in July 1985,atwhich time,itwill be recalled,they were fired, al-though later reinstated,for their concerted refusal to per-form overtime work.This alleged nonperformance ofduties as the reason for Santiago's discharge is repeatedinRespondent's brief,i.e., that he was fired because Pe-trizzo observed him not working.Brady's testimony,while supportive of the formal position,is at odds withPetrizzo's testimony.According to Brady,he and Pe-trizzo had been observing Santiago loafing for severalminutes prompting a comment to this effect by Petrizzo.Itwas at'that very moment that Petrizzo summoned San-tiago and fired him.Itwas Brady's belief that althoughhe had not been informed of the reasons of the dis-charge,Santiago'sloafingwas the immediate causetherefor. Ferrer,who was the liaison between Petrizzoand the Spanish-speaking employees, and who can be de-scribed as Petrizzo's right hand man in the overall oper-ations of Respondent,first learned-of Santiago's dis-charge later that afternoon from an employee and notfrom Petrizzo or Brady.There is no explanation in therecord for Ferrer's ignorance of Petrizzo's intent to dis-charge an employee who for several weeks allegedly hadbeen instigating a slowdown.D. The Discharge of LarquinLarquin had been hired by Ferrer in February 1985and had worked the entire period of his employment inthe rebar department,tying and ticketing cut rods. Atthe time of his discharge he was earning$6 an hour, arate of pay that he started to receive in May 1985. Hewas described by Brady as a good worker, essentially nodifferent than any other worker in the rebar department.He had never been warned or disciplined for poor workperformance,except for the disciplinary action in July1985 noted above,involving the concerted refusal towork overtime.On Saturday,11 January,the day after Santiago's dis-charge, about noon time,while Larquin was performinghis assigned duties,he was approached by Peetrizzo andFerrer. Petrizzo called him over and told him, in Eng-lish, that he was fired.At Larquin's request,Ferrer,con-firmed the discharge in Spanish.Neither official gaveLarquin any reason.Nevertheless, as was the case withSantiago,Respondent,during the trial of this matter, of-fered several reasons for his discharge.As noted, Respondent's position at the opening of thehearing was that Larquin and' Santiago were fired essen-tiallyfor the same reasons that motivated their' dis-charges in July 1985,that is, that they refused to performassigned work. Respondent's brief,however,asserts thatLarquin was fired for "gesturing and screaming in Span-ish at the other workers,"and for continuing such threat-ening conduct despite efforts by Petrizzo to stop him.Notwithstanding these two -reasons, Respondent's wit-nesses did not entirely agree and they testified at vari-ance to both.The crucial testimony, and the'most contradictory,was given by Petrizzo who made the decision to dis-charge Larquin withoutanyconsultationwhatsoeverwith Ferrer or Brady and,who actually communicatedthe discharge' notice.He 'testified repeatedly and un-equivocally that he fired Larquin for the same reasonthat hefired Santiago, namely that Larquin,for' a pro-longed period of time,had ' been urging employees to A. J. ROSS LOGISTICS413engage in a work slowdown. Further, although heclaimed to have observed that conduct personally, he didnot explain his failure to warn Larquin or to take meas-uresto have him cease these slowdown tactics. His testi-mony regarding Larquin mirrors his testimony concern-ing Santiago.In addition, Petrizzo specifically deniedthat he had observed Larquin on the day of the dis-charge creating any sort of disturbance with the otheremployees or that Larquin's prior work performance,which he considered generally unsatisfactory, motivatedhis discharge decision.Ferrer, on the other hand, testified that although hehad no advance knowledge from Petrizzo that Larquinwould be fired, and although Petrizzo did not communi-cate a reason to Larquin, he was sure that Larquin wasfired because, on that day but not before then, he-hadbeen urging a slowdown. Unfortunately for Respondent,Ferrer was equally sure that such conduct was not thecause of the discharge but rather that he was fired be-cause of his misconduct in cursing at other employees.Thus, Ferrer testified, "I think that the reason that hewas laid off, it was because of these-the way he-hewas cursing at everybody and everybody else and notbecause of the slowdown," and that this conduct oc-curred only moments before the discharge. Brady, inwhose department Larquin worked and who had deter-mined to fire Larquin and the,others' in July 1985, testi-fied that he did not learn of the discharge until later andthat to the best of his understanding, Larquin was firedfor arguing or fighting and that he was not aware thatLarquin had ever urged employees to engage in a slow-clown.E. The Postdischarge EventsOn Monday, 13 January, Larquin, Santiago, and San-tiago's wife drove to the plant about 6:30 a.m., to try andpersuade Ferrer to again intercede with Petrizzo to havethem reinstated. They waited for Ferrer to arrive andspoke with him outside the plant. Gloria Santiago, whoknew Ferrer for several years, was the principal spokes-person. There was a brief conversation in which Ferrerwas told that the two men wanted to return to work.According to the credited testimony of Gloria Santiago,Ferrer replied that "your husband is the leader of,theunion, and we, can't have a union here because if theunion comesinwe'll have to close." The conversationended, with Ferrer stating that he would see what hecould do about their reinstatement after such request wasrepeated. The testimony of the three General Counsel'switnessesis insubstantial accord regarding this `meeting,while Ferrer did not specifically testify about this event.Several days later, at Ferrer's request, they all metagain at aliquor store he owned in Elizabeth, NewJersey. Ferrer asked them what they wanted, to whichthey replied that they wanted their jobs back. In addi-tion, Santiago and Larquin said they wanted wages lostas a result of their discharges and the wage increase thathad been promised `around Christmas time. Ferrer com-mented that they should have spoken to him before theybecame 'involved with a union. Furthermore, he toldthem he could do nothing about getting them any moneybut he would see what could be done about reinstate-ment. He also repeatedhis statementthat the Companywould close rather than deal with a union in which case,he added, even he would have to collect unemployment.The foregoing account is based on a composite of thecredited testimony of'the three General Counsel's wit-nesses.Ferrer did testify about this meeting and deniedthat there was any mention of a union, that he made anyof the threats attributed to him, and that the only subjectdiscussed was reinstatement. I do not accept Ferrer's ac-count of thismeeting.The testimonial demeanor of theGeneral Counsel'switnessesthroughout was much morefavorable. Ferrer's testimony generally was inconsistentand self-contradictory (particularlyconcerning' thereason for the firings), and this second meeting, which herequested (a matter about which he also was evasive),was in keeping with the first meeting, which as noted, hedid not specifically deny. I conclude that Ferrer,as wellas Petrizzo, were not reliable witnesses and that their tes-timony concerning the alleged violations of the Act wasnot candid or complete.F. Analysis1.The discharges of Santiago and LarquinIt is now firmly established that if the General Counselhas made a prima facie showing that an employer's dis-charge decision was motivated by protected conduct, theemployer has the burden of persuading,by a preponder-ance of the evidence,that such discharge would have oc-curred even in the absenceof thatprotected conductsWhether or not an inference of a discriminatory motiveexists,rests on the presence,or absence,of various indi-cia knowledge of protected conduct,the timing of thedischarge in relation to such conduct,animus or hostilitytowards the protected activities-including the existenceof other independent violationsof the Act-and, the va-lidityof the asserted business justification for the dis-charge.In this last respect, the General Counsel notes inhis brief, citingShattuck Denn MiningCorp. v.NLRB,362 F.2d 466,470 (9th Cir.1966): "If [the administrativelaw judge] finds that the stated motive for a discharge isfalse, he certainly can infer that there isanother motive.More than that,he can infer that the motive is one thatthe employer desires to conceal-an unlawful motive-atleastwhere,as in this case,the surrounding facts tend toreinforce that inference."Applying these guidelines to the credited evidence, Ifind there is a substantial basis for`concluding that , aprima facie case,and a compelling one at that, has beenestablishedwith respect to the discharges of Santiagoand Larquin. The following recapitulation of the eviden-tiary highlights shows that on 10 January, Santiago andLarquin engaged in significant protectedactivity by so-liciting union membership from their colleagues at theworkplace.3This ,conduct became known to Respondent2 See generallyRoure Bertrand Dupont, Inc., 271NLRB 443 (1984), fora discussionof theWright Lineanalysisin discriminationcases.2Larquin served only as a lookout on the morning of 10,January whsleSantiago did the actual card distribution Larquin nailed his own coffin,however, by joining Santiago in direct card distribution ithat day afterContinued 414DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDalmost immediately, for within hours Santiago's supervi-sor,Greenough, cautioned him about participating insuch conduct. The involvement of Santiago and Larquinin union activity was a repeat display of a "negative" at-titude towards the Company for it clearly showed theirdissatisfactionwith employment conditions. These twoemployees previously were, linked in a protest regardingcompulsory overtime for which they had been fired and,after a joint appeal, ultimately reinstated.Whether or notthis earlier conduct implicated rights under the Act isnot an issue in this case. However, it does reinforce theconclusion that Respondent considered them as a sourceof friction between management and employees forwhich a corrective measure (discharge) was required. Infact, one of Respondent's defenses is that they were firedin 1986 for the same reason for which they had beenfired in 1985. Thus,' we have the element of companyknowledge of protected activity.Respondent's denial of knowledge is without merit.Not only is there direct evidence of such knowledge inGreenough's statementto Santiago, but it is confirmedby Ferrer's statements on 13 January and a few dayslater to Larquin, Santiago, and his wife on the occasionsoutside the plant and at the liquor store when theysought Ferrer's help in securing their reinstatement as hehad done in July 1985. Moreover, there is strong circum-stantial evidence that Petrizzo learned of the card distri-bution immediately, in the-morning and in the afternoonof 10 January.Petrizzolauded his "secret service" forferreting employee "negative" attitudes and when this iscombined with the statements of Greenough and Ferrer,and the pretextual excuses given for the discharges (dis-cussed more fully below), the inference of such knowl-edge by Petrizzo prior to the discharges is inescapable."The same set of circumstances may be relied on to sup-port bothaninference of knowledge andaninference ofdiscrimination."Coca Cola Bottling Co.,237 NLRB 936,944 (1978).The other aspects of the prima facie case are that thedischarges came immediately (the same day and next) onthe heels of the union - activity, they were done in themiddle of a day and before the end of a pay period; theywere effectuated in an unprecedented manner, i.e., byPetrizzo himself; no supervisor was aware of or consult-ed about, the discharges; there is other evidence ofanimus towards -the union activity (see discussion belowregarding the independent 8(a)(1) allegations), no reasonat all was stated at the time of the' discharges; and, final-ly, the reasons for the discharges advanced in this pro-ceeding are so flimsy and paperthin as to be almost non-existent.We turn then to the Respondent's purported justifica-tion for firing both men, i.e., that Petrizzo claimed theyboth had been engaged in fomenting a slowdown cam-paign for several weeks among the other employees. Yetnot a single supervisor or, manager was aware of suchconduct,not a singleemployee supported the testimony,work, thus sealing his fate for the discharge that followed the next day. IfRespondent was not fully aware of Larqum's union involvement in themorning of 10 January,as discussedbelow, it undoubtedlylearned of hisunion activity that afternoon.and,most significantly, Petrizzo conceded that he al-lowed and permitted such disruptive conduct to occurwithout so much as a word of displeasure to anyone.Considering Petrizzo's total involvement in the Compa-ny-physically, emotionally, and financially-I And it in-conceivable that he maintained totalsilence inthe face ofsuch serious misconduct. On the other hand, if as I con-clude, the allegation of "slowdown" is but Petrizzo's eu-phemism for union activity, it is not surprising, and inkeeping withhismanagerialstyle, that immediate, andforceful action was taken to root out thismanifestationof "negative attitudes."Accordingly, I reject Petrizzo's assertionthat he hadjust cause (incitementof a work slowdown) for firingSantiago and Larquin. I am confirmed in this fording byRespondent'sown case,for- as described above, variousother contradictory , and inconsistent reasons were of-fered for the necessity of firing the two men in such pre-cipitousmanner.Thus, Respondent also claims that, San-tiago was fired for loafing on the day of discharge, thatLarquin was fired for loud and disruptive behavior im-mediately prior to his discharge, and that both were firedfor insubordination, i.e., refusing to perform specific as-signments.In cases of this kind it has been said that "anunfavorable inference can be drawn from an employer'sshiftingexplanationsfor its treatment of an employee."Louisiana Council No. 17, AFSCME,250 NLRB880, 886(1980) (see fn. 38 and cases cited). The instantcase is aclassic exampleof that proposition.Inasmuchas Petriz-zo's reasonsare without merit and it was he who madethe decision, a fortiori the reasons advanced by other Re-spondent officials are equally fallacious. The insubstan-tial,unreliable, and pretextual justification for firing San-tiago and Larquin does not satisfy Respondent's burdenof overcoming the General Counsel's strong prima faciecase.According, I conclude that Respondent violatedSection 8(a)(3) and (1) in discharging these employees asalleged inthe complaint.2.The independent 8(a)(1) allegationsThe complaint alleges that Respondent, throughFerrer during the two postdischarge conversations hehad with the Santiagos and Larquin, unlawfully prom-ised a wage increase, threatened the closing of the plantin the event of unionization, and unlawfully solicitedgrievances.The credited evidence establishes that on both occa-sions,,Ferrer madestatementsto the effect that the plantwould close if employees obtained union representation.No lengthy discussion is required to conclude that suchremarks are coercive and violated Section 8(a)(1)' of theAct as alleged.The credited evidence also establishes that at no timeduring thesemeetingsdid Ferrer so much as suggest thatwage, increases would be granted if employees ceasetheir support for the Union. In fact the General Coun-sel'switnessesall testified that Ferrer categorically re-jected the demand for reinstatement.- The General Coun-sel does not pursue this allegationin hisbrief, but wheth-er or not it is abandoned, I conclude there is no eviden-tiary support for it and therefore find it lacks merit. A. J. ROSS LOGISTICSThe evidence regarding the allegation of solicitationshows that on 13 January, at the meeting outside theplant, Ferrer was told that the men wanted reinstatementto which he replied that he would see what he could ac-complish.However, the conversation was initiated bythe discriminatees and Ferrer did, not "solicit" or asktheirwishes about anything. On the other hand, themeeting at the liquor store began by Ferrer asking thediscriminateeswhat they wanted and again saying thathe would see what he could 'do about their request forreinstatement. The General Counsel argues that by suchconduct, Respondent unlawfully solicited grievances.The vice in such violation lies not in the solicitationitself but rather in the promise-be it inferred or explic-it-that the grievance will be corrected without unionrepresentation.Uarco Incorporated,216 NLRB 1 (19.74).Of course, without a solicitation by the employer tobegin with there can be no unlawful solicitation at all(which is not to say that there might not be an unlawfulpromise). Consequently, there is no factual support to theGeneral Counsel's argument with respect to the meetingon 13 January.The meeting at the liquor store, however, raises differ-ent considerations because at that time Ferrer did ask,i.e.,"solicit," their concern or "grievance." Nevertheless,I do not believe that the context in which that questionwas asked constitutes the type of conduct envisioned bythe Board when it refers to the soliciting of grievances inorder to remedy them without union representation.Here the "grievance," if it be that, concerned not an on-going term of employment, e.g., wages, hours, discipline,etc.,which would be improved if employees ceased theirunion support, but rather a discriminatory discharge. Al-though it might be argued that Respondent might haveconsidered reinstatement if the men abandoned theirunion interest, thus- satisfying the element of correctiveaction, that inference appears too remote in the circum-stances of thiscase.Considering the high degree of evi-dence supporting the case for ;finding that the dischargeswere discriminatory, Ferrer's question seems more rhe-torical than solicitous.Moreover, absent controlling caseauthority, I am reluctant to conclude that discussionsconcerning possible reinstatement of illegally dischargedemployees, albeit .that it is conditioned on foregoingunion representation, constitutes an unlawful solicitationof grievances within the lexicon of Board law. It wouldsuffice to deal with and remedy that conduct as part ofthe 8(a)(3) violation and therefore, I will recommend dis-missalof this distinct 8(a)(1) allegation.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing, of Section 2(5) of the Act.3.By discriminatorily discharging and refusing to rein-state its employees Miguele Santiago and Anselmo Lar-quin because of their activity on behalf of the Union, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.415`4.By threatening its employees with the closing of itsplants if they seek representation by a union, Respondentviolated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.Respondent has not violated the Act in any respectother that specifically found.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act. Having found that Respondent discharged andfailed to recall Miguel Santiago and Anselmo Larquin inviolation of Section 8(a)(1) and (3) of the Act, I shallrecommend that Respondent be ordered to offer themimmediate and full reinstatement to, their former positionsof employment or, if these positions are not available, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges previouslyenjoyed.I shall also recommend that Respondent be ordered tomake each of them whole for any loss of earnings theymay have suffered from the date of their respective dis-charges to the date each is offered reinstatement. Theirloss of earnings shall be computed in the manner pre-scribed in F.W. WoolworthCo., 90 1SrLRB 289 (1950),and shall include interest as set forth inIsisPlumbingCo.,138 NLRB 716 (1962), andFlorida Steel Corp.,231NLRB 651 (1977).I shall also recommend that Respondent remove fromitsfiles any reference to the discharges of Santiago andLarquin and notify them in writing that it has done so,and that evidence of their discharges will not be used asa basis for future, personnel action against either of them.Sterling Sugars,261 NLRB 472 (1982).'The prayer for relief in the complaint requests, as partof the remedy, authorization for discovery proceedingspursuant to the Federal Rules of Civil Procedure inorder to secure compliance with any order of the Board.The General Counsel does not contend that there areany special circumstancees necessitating departure fromthe standard remedy in similar cases and I will not in-clude that requested remedy here.ArorthwindMainte-nanceCo., 281 NLRB 317 (1986); 0.L. Willis, Inc.,278NLRB 203 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed44 If no exceptions are filed as provided by Sec. 102.46 of, theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, A. J. Ross Logistics, Inc., Keasbey,New Jersey,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term of condition of employment,because of theiractivities on behalf of United Steelworkers of America,District No. 9, or any other union.(b) Threatening employees that the plant will close ifthey seek to be represented by a union.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmativeaction necessary toeffectuate the policies of the Act.(a)Offer to Miguel Santiago and Anselmo Larquin im-mediate and full reinstatementto their former jobs or, ifthose jobs no longer exist,to substantially equivalent po-sitions,without prejudice to their seniority or otherrights and privileges,in the manner set forth in theremedy sectionof thisdecision.(b)Make whole Miguel Santiago and Anselmo Lar-quin for any loss of pay they may have suffered byreason of Respondent'sunlawful discharges in accord-ance with the remedy section of this decision.(c)Remove from its files any reference to the dis-charges of Miguel Santiago and Anselmo Larquin andnotify them in writing that this has been done and thatevidence of their unlawful discharges will not be used asa basis for future personnel action against either of them.(d) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records,timecards,personnel records and reports,and all other records nec-essary or useful to the analysis of the amount of backpaydue under the termsof this Order.(e)Post at its place of business in Keasbey, NewJersey, copies of the attached notice marked "Appen-dix."5Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bytheRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to'employees are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order,what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be, and itis hereby,dismissed in all other respects.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARD -An Agency of the UnitedStates GovernmentThe National Labor Relations-Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge,or otherwise discriminateagainst our employees,because of their activities o'onbehalf of United Steelworkers of America, District No.9, or any other union.WE WILL NOT threaten our employees that the plantwill close if they seek to be represented by a union.WE WILL NOT in any like or related manner interferewith,restrain, or coerce our employees in the exercise ofrights guaranteed in Section7 of the Act.WE WILL offer Miguel Santiago and Anselmo Larquinimmediate and full reinstatement to their former positionsor, if those jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniority orother rights and privileges, and make them whole, withinterest,for any loss of earnings they may have sufferedbecause we unlawfully fired them.WE WILL remove from our files any reference to thedischarges of Miguel Santiago and Anselmo Larquin, andwe will notify them that this has been done and that evi-dence of their unlawful discharges will not be used as abasis for future personnel actions against either of them.A. J. Ross LOGISTICS, INC.S If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, thewords in thenotice reading"Posted by Order of theNation-alLabor,Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."